DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-11 and new claim 28 are presently under consideration as set forth in applicant’s amendments to the claims filed with the response dated 12 July 2022. Claim 6 is cancelled by applicant’s amendments to the claims, and claims 12-27 remain withdrawn being directed to unelected inventions.
Applicant’s amendments to the claims have overcome the prior art rejections of record, and these rejections are therefore withdrawn.
Applicant’s amendments to the claims have overcome the rejections under 35 USC 112(a) and 112(b) of record, and these rejections are therefore withdrawn.
Applicant’s amendments to the claims have raised new issues under 35 USC 112(b) and/or 112(d) for claims 3, 8, 10-11, and 28 detailed below.
Upon further search and consideration of the newly amended claims, new art was uncovered and a new grounds of rejection is set forth below for claims 1-2, 4, and 7.
Claims 5 and 9 are objected to for depending from rejected claim 1 but would otherwise be allowable if rewritten in independent format.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 10-11, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “wherein the thermoelectric material is according to the formula “Ca1-xYbxMg2Bi2  or Ca1-xYbxZn2Sb2 wherein x is from 0 to 1.0” where it’s not clear if the range “wherein x is from 0 to 1.0” includes the bounds where x= 0 or 1.0 which result in thermoelectric materials that don’t require all of the limitations of claim 1 from which claim 8 depends. The thermoelectric material in claim 1 comprises Yb and at least one component selected from Ca, Eu, or Sr and the bounds where x=0 do not include Yb and where x=1.0 do not include Ca. As such, the scope of claim 8 cannot be reasonably determined and as such are rendered indefinite.
Claims 3, and 10-11 are also rejected as being indefinite by depending from indefinite claim 8. 


Claim 28 recites the limitations “wherein the thermoelectric material is according to the formula Ca1-xYbxMg2Bi2” but claim 28 does not defined the numerical bounds of the fraction “x”. As such, the scope of claim 28 cannot be determined and claim 28 is rendered indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 8, and 10-11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 fails to include all the limitations of claim 1 upon which it depends as claim 8 recites “wherein the thermoelectric material is according to the formula “Ca1-xYbxMg2Bi2  or Ca1-xYbxZn2Sb2 wherein x is from 0 to 1.0” where the range “wherein x is from 0 to 1.0” includes the bounds where x= 0 or 1.0 which result in thermoelectric materials that don’t require all of the limitations of claim 1 from which claim 8 depends. The thermoelectric material in claim 1 comprises Yb and at least one component selected from Ca, Eu, or Sr and the bounds where x=0 do not include Yb and where x=1.0 do not include Ca. Claims 3 and 10-11 are also rejected by their dependency from claim 8.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gascoin et al (Zintl Phases at Thermoelectric Materials Tuned: Transport Properties of the Compounds CaxYb1-xZn2Sb2), and further in view of Wang et al (Synthesis and high thermoelectric efficiency of Zintl phase YbCd2-xZnxSb2, Appl. Phys. Lett. 94, 092106 (2009)).

Regarding claim 1 Gascoin discloses a thermoelectric device comprising: 
a thermoelectric material comprising a formula AMyXy, and wherein A comprises ytterbium (Yb) and at least one component selected from calcium (Ca), europium (Eu), or strontium (Sr), wherein M comprises at least one of magnesium (Mg), manganese (Mn), or zinc (Zn), wherein X comprises at least one of bismuth (Bi) or antimony (Sb), and wherein y = 2 (Gascoin, Table 1 and Fig. 5 see: thermoelectric material of the formula CaxYb1-xZn2Sb2).
Gascoin does not explicitly disclose wherein the thermoelectric material comprises a dimensionless figure of merit (ZT) greater than 0.60 at about 675K.
Wang teaches a thermoelectric material having a dimensionless figure of merit (ZT) greater than 0.60 at about 675K (see Fig. 2 of Wang) which is formed from a YbZn2Sb2 based material with the substitution of some Zn with Cd according to YbCd2-xZnxSb2 to tune carrier concentration and reduce thermal conductivity within the material to raise the thermoelectric figure of merit of the material (Wang, see Abstract and Fig. 2 and see column bridging pages 1 and 2).
Wang and Gascoin are combinable as they are both concerned with the field of thermoelectric Zintl materials.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric material of Gascoin in view of Wang by partially substituting the Zinc in the material of Gascoin with Cadmium as taught by Wang (Wang, see Abstract and Fig. 2 and see column bridging pages 1 and 2) such that the thermoelectric material of Gascoin has a dimensionless figure of merit (ZT) greater than 0.60 at about 675K as taught by Wang (see Fig. 2 of Wang) for the express purpose of raising the dimensionless figure of merit (ZT) of the thermoelectric material by tune carrier concentration and reduce thermal conductivity within the material to raise the thermoelectric figure of merit and power factor of the material of Gascoin as taught by Wang (Wang, see Abstract and Fig. 2 and see column bridging pages 1 and 2).

Regarding claims 2, and 4 modified Gascoin discloses the device of claim 1 as set forth above, and further teaches where the at least one component comprises calcium (Ca) and wherein M comprises zinc (Zn).

Regarding claim 7 modified Gascoin discloses the device of claim 1 where the  as set forth above and teach where the thermoelectric material of modified Gascoin has a dimensionless figure of merit (ZT) greater than 0.60 at about 675K as set forth above.
The claim 7 limitation “subsequent to hot-pressing” is a recitation directed to a method of making said thermoelectric device. The examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2113 and 2114.
Wang teaches the thermoelectric material was powdered, pressed into pellets and annealed, followed by sintering (Wang, see left hand column of page 1) which is considered to meet the structural limitations of being hot-pressed, and thus meet the structural limitations of claim 7.

Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 recites “wherein M comprises magnesium and X comprises bismuth (Bi)”
The prior cited art of May et al (Thermoelectric transport properties of CaMg2Bi2, EuMg2Bi2, and Yb Mg2Bi2, PHYSICAL REVIEW B 85, 035202 (2012)) discloses thermoelectric conversion materials of formulas CaMg2Bi2, and YbMg2Bi2, but otherwise does not teach all the limitations of claim 1 and dependent claim 5 as the dimensionless figure of merit (ZT) of these two material at about 675K is below 0.6 (see Fig. 5 of May). May further does not disclose Ca and Yb within the same thermoelectric material. 

Claim 9 recites “wherein the thermoelectric material is according to the formula Ca0.5Yb0.5Mg2Bi2 or Ca0.25Yb0.75Zn2Sb2” which is not taught by the prior art of record in combination with the claim 1 limitation of having a dimensionless figure of merit (ZT) greater than 0.60 at about 675K.
As such, the prior art of record does not anticipate or make obvious each and every limitation of claims 5 or 9. As such these claims 5 and 9 are found allowable over the prior art of record.

Claims 3, 8, 10-11, and 28 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 recites wherein the thermoelectric material is according to the formula Ca1-xYbxMg2Bi2 or Ca1-xYbxZn2Sb2 which are not taught by the prior art of record, in combination with the claim 1 limitation of having a dimensionless figure of merit (ZT) greater than 0.60 at about 675K. Claims 3 and 10-11 depend from claim 8 and are allowable for the same reason as claim 8.
Claim 28 recites wherein the thermoelectric material is according to the formula Ca1-xYbxMg2Bi2 which is not taught by the prior art of record.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-11, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726